Name: 85/213/EEC: Council Decision of 26 March 1985 on the granting of aid for the distillation of wines obtained from table grapes in Sicily
 Type: Decision_ENTSCHEID
 Subject Matter: regions of EU Member States;  beverages and sugar;  plant product;  economic policy
 Date Published: 1985-04-03

 Avis juridique important|31985D021385/213/EEC: Council Decision of 26 March 1985 on the granting of aid for the distillation of wines obtained from table grapes in Sicily Official Journal L 096 , 03/04/1985 P. 0034 - 0034*****COUNCIL DECISION of 26 March 1985 on the granting of aid for the distillation of wines obtained from table grapes in Sicily (85/213/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular the third subparagraph of Article 93 (2) thereof, Whereas provision has been made, at the same time as structural measures have been adopted by the Sicilian region, for a supplementary aid for the buying-in of wine obtained from table grapes of the 'Italia' type, to be delivered for compulsory distillation under Article 40 of Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine (1), as last amended by Regulation (EEC) No 798/85 (2); Whereas with regard to that aid, the Commission has opened the procedure provided for in the first subparagraph of Article 93 (2) of the Treaty and served notice on 23 February 1985 on the interested parties to submit to it their observations (3); Whereas the Italian Republic has applied to the Council in accordance with the third subparagraph of Article 93 (2) for it to decide that the aid in question should be considered to be compatible with the common market; Whereas during discussions in the Council it has appeared that the said aid aims at attaining reform objectives comparable to those pursued within the framework of the Community rules; Whereas, in view of the large surplus situation on the Community table-wine market, taken together with the fact that the aid in question is accompanied by measures of structural reform exceptional circumstances within the meaning of the third subparagraph of Article 93 (2) do exist which permit a declaration to be made that this aid is compatible with the common market; Whereas, however, this authorization for regional aid should be limited to the 1984/85 and 1985/86 marketing years, HAS ADOPTED THIS DECISION: Article 1 Regional aid for the distillation of wine obtained from table grapes in Sicily shall be authorized for the duration of the 1984/85 and 1985/86 marketing years. Article 2 This Decision is addressed to the Italian Republic. Done at Brussels, 26 March 1985. For the Council The President F. M. PANDOLFI (1) OJ No L 54, 5. 3. 1979, p. 1. (2) OJ No L 89, 29. 3. 1985, p. 1. (3) OJ No C 51, 23. 2. 1985, p. 2.